Title: From John Adams to John Adams Smith, 8 October 1822
From: Adams, John
To: Smith, John Adams



My dear Grandson
Quincy October 8th 1822

David Hinckley Esqr of Boston and his amiable Daughter are about to travel in England. I earnestly recommend them to your particular and assiduous attention especially the accomplished Miss Ann and I pray you to introduce them in my Name as well as Your own to the Excellent American Minister and his Lady They will furnish you with ample details of all the News current in this Country
Your friends are all well at Washington. The silly controversy into which Your Uncle has been forced You will read in the Newspapers. He has acquitted himself with that fortitude, talent and frankness which have never deserted him from his Cradle. The public opinion in America appears to be more decisive in his favor than it ever has been upon any great question that I ever knew debated in this Country I regret the occurrence but the result is full of lessons of instructions to our American people. I regret it however on my own account & I have always had a pleasant acquaintance with Mr Russel and especially in the family into which he married that acquaintance however will not be renounced on my part.
The death of Londonderry seems to be an important event. His lordship appears to have been an active and intelligent Minister. his Catastrophe was as unexpected as Melancholy and unaccountable.
Your Native State of New York is growing into Wealth and power with astonishing rapidity we do not know what it will do with us, it overtops us all in such a lofty and sublime manner. We all most sincerely lament the Calamity which it has suffered in its Capital this Season and we all pray for a Sharp Frost to put an end to it. Write to me immediately how happy you are with the acquaintance of Miss Hinckley.
My Grand Daughter Caroline made me a Visit last Winter with three of her lovely Children and made me very happy My Grandaughter Susan Clark with her little Susan are at Utica with her Mother and Sister they they are to pass the Winter
My Respects to Mr & Mrs Rush / and am your affectionate Grandfather
